Exhibit 12.1 ALLIANT ENERGY CORPORATION RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended Sep. 30, Years Ended Dec. 31, 2005 (a) (dollars in millions) EARNINGS: Net income from continuing operations attributable to Alliant Energy Corporation common shareowners $ Income tax expense (benefit) (b) ) ) Subtotal Fixed charges as defined Adjustment for undistributed equity earnings ) Less: Interest capitalized - Preferred dividend requirements of subsidiaries (pre-tax basis) (c) Total earnings as defined $ FIXED CHARGES: Interest expense $ Interest capitalized - Estimated interest component of rent expense Preferred dividend requirements of subsidiaries (pre-tax basis) (c) Total fixed charges as defined $ Ratio of Earnings to Fixed Charges (d) (a) For the year ended Dec. 31, 2005, earnings as defined were inadequate to cover fixed charges as defined by $47.1 million. (b) Includes net interest related to unrecognized tax benefits. (c) Preferred dividend requirements of subsidiaries (pre-tax basis) are computed by dividing the preferred dividend requirements of subsidiaries by one hundred percent minus the respective year-to-date effective income tax rate. (d)The ratio calculation in the above table relates to Alliant Energy Corporation's continuing operations.
